1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    MARY ZAMORA RUBIO,                                  No. 2:19-cv-02025-MCE-AC
12                        Plaintiff,
13              v.                                        MEMORANDUM AND ORDER
14    ANDRE LOVAN and ROBERT GOLD,
15                        Defendants.
16

17          Presently before the Court is Plaintiff Mary Zamora Rubio’s (“Plaintiff”) Motion to

18   Amend the Complaint. ECF No. 7. Plaintiff seeks to make the following changes to her

19   Complaint: (1) change Defendant “Robert Gold” to “Roger Gold”; (2) add the California

20   Department of Corrections and Rehabilitation (“CDCR”) as an additional defendant; and

21   (3) add supplemental state law claims for sexual assault and battery, negligent

22   supervision, hiring, training, and retention, intentional infliction of emotional distress, and

23   violations of the Unruh Act against all Defendants. Id. at 3. For the reasons set forth

24   below, Plaintiff’s Motion is GRANTED.1

25   ///

26   ///

27
            1
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Local Rule 230(g).
                                                         1
1                                         BACKGROUND
2

3           Defendant Andre Lovan (“Lovan”) was employed by CDCR as a parole agent and

4    Defendant “Robert” Gold (“Gold”) was Lovan’s supervising parole agent. Compl., ECF

5    No. 1, ¶¶ 3–4. Plaintiff alleges that between February and November 2017, Lovan

6    sexually abused her while she was on parole and assigned to his supervision. Id. ¶ 8.

7    According to Plaintiff, Lovan coerced and manipulated her to engage in sexual acts by

8    threatening to violate Plaintiff’s parole and send her back to prison. Id. ¶ 9. Lovan also

9    told Plaintiff that “if anyone ever found out about what was happening things would go

10   very badly for her.” Id. ¶ 17. This continued until October 2017 when Plaintiff was re-

11   assigned to a new parole agent, although Lovan continued to contact Plaintiff through

12   November. Id. ¶ 16.

13          In May 2019, Plaintiff disclosed to her CDCR counselor what happened between

14   her and Lovan, and the counselor told Plaintiff that she must report the information to the

15   CDCR Parole Department. Id. ¶ 18. Plaintiff attempted to deliver a written statement to

16   CDCR but an agent she believed to be Gold did not take it and instead told her not to

17   talk with anyone and to call him if anyone approached her. Id. Plaintiff eventually

18   learned that other women had also made complaints about Lovan’s conduct as a parole

19   agent and that there is an ongoing investigation against him. Id. ¶¶ 19–20.

20          In August 2019, Plaintiff contacted counsel and learned about the requirements of

21   the California Government Tort Claims Act. Barron Decl., ECF No. 7, ¶ 4. On

22   September 18, 2019, Plaintiff’s counsel filed a Government Tort Claim with an

23   attachment explaining that Plaintiff delayed in filing a claim because of Lovan’s threats.

24   Id. Plaintiff never received a response on her claim during or after the 45-day response

25   period. Id. To preserve her federal claims, Plaintiff filed her original complaint against

26   Lovan and Gold on October 7, 2019, alleging one cause of action pursuant to 42 U.S.C.

27   § 1983. Id. ¶ 5; Compl., ECF No. 1, ¶¶ 21–26. The Court issued a Pretrial Scheduling

28   Order (“PTSO”) on November 7, 2019. ECF No. 6. On December 10, 2019, Plaintiff,
                                                   2
1    through use of a process server, attempted to serve Lovan but he was not at home.
2    Barron Decl., ECF No. 7, ¶ 6. The process server also attempted to serve Gold the
3    same day at the CDCR Parole Office, but Gold refused service because his name was
4    incorrectly listed as “Robert” rather than “Roger” Gold. Id.
5

6                                                   ANALYSIS
7

8            A.      Leave to Add New Defendant and Claims
9            Generally, a motion to amend is subject to Federal Rule of Civil Procedure 15(a),2
10   which provides that “[t]he court should freely give leave [to amend] when justice so
11   requires.” Fed. R. Civ. P. 15(a)(2). However, once a PTSO is filed pursuant to Rule 16,
12   “that rule’s standards control[].” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
13   607–08 (9th Cir. 1992). Under Rule 16(b), a party seeking leave to amend must
14   demonstrate “good cause,” which primarily considers the “diligence of the party seeking
15   amendment.” Id. at 609. “If that party was not diligent, the inquiry should end.” Id.
16   Although “the focus of the inquiry is upon the moving party’s reasons for seeking
17   modification[,]” a court may make its determination by noting the prejudice to other
18   parties. Id.
19           If good cause is found, the court must then evaluate the request to amend the
20   complaint in light of Rule 15(a)’s liberal standard. Leave to amend should be granted
21   unless amendment: (1) would cause prejudice to the opposing party, (2) is sought in
22   bad faith, (3) creates undue delay, or (4) is futile. Chudacoff v. Univ. Med. Ctr. of S.
23   Nev., 649 F.3d 1143, 1153 (9th Cir. 2011) (citing Foman v. Davis, 371 U.S. 178, 182
24   (1962)). “Because Rule 16(b)’s ‘good cause’ inquiry essentially incorporates the first
25   three factors, if a court finds that good cause exists, it should then deny a motion for
26   leave to amend only if such amendment would be futile.” Baisa v. Indymac Fed.
27
             2
              All further reference to “Rule” or “Rules” is to the Federal Rules of Civil Procedure, unless noted
28   otherwise.
                                                            3
1    Reserve, No. 2:09-CV-01464-WBS-JFM, 2010 WL 2348736, at *1 (E.D. Cal. June 7,
2    2010).
3             Regarding Plaintiff’s requests to add CDCR as a defendant and additional state
4    law claims, the Court finds that Plaintiff has exercised the requisite diligence by seeking
5    leave to amend after attempting to serve Defendants and when she received no timely
6    response on her Government Tort Claim. Because Plaintiff filed a Government Tort
7    Claim, CDCR and Defendants were put on notice of the pending action. Moreover, there
8    is no evidence of risk of prejudice to Defendants, as the proposed state law causes of
9    action arise from the same conduct alleged in the original complaint, i.e., Lovan’s sexual
10   abuse and threats against Plaintiff. Accordingly, the Court finds good cause exists and
11   GRANTS Plaintiff’s request to add CDCR as a defendant and add supplemental state
12   law claims.3
13            B.     Leave to Change Name of Defendant
14            A party may amend the complaint to change the name of a party against whom
15   a claim is asserted if the following requirements are satisfied: (1) “the amendment
16   asserts a claim or defense that arose out of the conduct, transaction, or occurrence
17   set out—or attempted to be set out—in the original pleading”; (2) “within the period
18   provided by Rule 4(m) for serving the summons and complaint, the party to be brought
19   in by amendment . . . received such notice of the action that it will not be prejudiced in
20   defending on the merits”; and (3) also within the same period, the party to be brought
21   in by amendment “knew or should have known that the action would have been
22   brought against it, but for a mistake concerning the proper party’s identity.”
23   Fed. R. Civ. P. 15(c)(1)(B)–(C).
24            Regarding Plaintiff’s request to correct Gold’s first name from “Robert” to “Roger,”
25   Plaintiff’s process server attempted to serve Gold within 90 days of the filing of the
26
              3
                Regarding futility of amendment, Plaintiff notes the filing of her Government Tort Claim falls
27   outside the one-year filing period but contends that Defendants are estopped from raising a statute of
     limitations defense. See Mot. Amend, ECF No. 7, 8–11. At this early juncture, the Court is unwilling to
28   reject Plaintiff’s proposed claims on the merits.
                                                           4
1    complaint, but he refused service because his first name was incorrect. Barron Decl.,
2    ECF No. 7, ¶ 6. As a result, Gold received notice of the pending action and knew the
3    action was being brought against him even though his first name was incorrectly listed
4    on the summons and complaint. Also, the allegations against Gold arise out of the same
5    conduct alleged in the original pleading, i.e., Lovan’s sexual abuse and threats against
6    Plaintiff and Gold’s role as Lovan’s supervising parole agent. Therefore, because all of
7    the requirements of Rule 15(c) are satisfied, the Court GRANTS Plaintiff’s request to
8    change the name of Defendant “Robert” Gold to “Roger” Gold.
9

10                                         CONCLUSION
11

12          Plaintiff’s Motion to Amend the Complaint, ECF No. 7, is GRANTED. Plaintiff
13   shall file her First Amended Complaint not later than fifteen (15) days following the date
14   this Order is electronically filed.
15          IT IS SO ORDERED.
16   Dated: April 7, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                   5
